David Newbern, Judge, concurring. I agree with the result reached by the majority, but I feel two points have not been addressed sufficiently. First, the appellee Chrestman argued that the chancery court’s action was “in rem.” The sense of this argument is that not only are the parties to the suit bound by its result, but so are all other persons who might have an interest in the property which was the subject matter of the suit. The logical extension of that argument is that any attack in a second forum upon title to the property determined in such a proceeding, no matter by whom the attack is mounted, becomes a “collateral attack.” For the proposition that the chancery court’s action was “in rem,” the appellee cites only Ark. Stat. Ann. § 51-404, et seq. (Repl. 1971), with particular emphasis on § 51-411. Having examined those sections, I do not find that they specifically confer or contemplate “in rem” jurisdiction. Unlike an action to quiet title to property, the chancery court proceeding was simply one to establish and foreclose a lien. It did not purport to do away with other liens which might have been outstanding. Secondly, I wish to point out we are advisedly saying an assignee of a vendor’s lien stands in the position of the vendor. Although our statute, Ark. Stat. Ann. § 51-412 (Repl. 1971), does not “expressly provide” that an assignee of the vendor shall have priority over the repairman, we are not dealing with the priority problem. Thus, without predicting its effect in priority cases, we are saying that the express provision in favor of the vendor is sufficient to include the vendor’s assignee. See, Nickles, Creditors’ Provisional Remedies and Debtors’ Due Process Rights: Statutory Liens in Arkansas, 32 Ark. L. Rev. 184, note 136 (178).